DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2020 has been entered.
 
Status of Claims
Applicant's “Request for Continued Examination” filed on 11/9/2020 has been considered.  
Claims 1, 8, 14 are amended.
Claims 2, 9, 15 are cancelled.
Claims 1, 3-8, 10-14 and 16-20 are currently pending and have been examined.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 




Claims 1, 3-8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No.  2012/0069131 A1 to Abelow in view of U.S. Patent Application No. 2014/0214483 A1 to Minnis in further view of U.S. Patent Application No. 2007/0150886 A1 to Shapiro.
	
Regarding Claim 1, Minnis teaches a method comprising: 
receiving, by one or more processors, a browsing history associated with a browser used by a user; ([1341] receive actions-based data and update directories records 9981 [1334] fill e-commerce needs 4840 such as searching, browsing, shopping etc.)
determining, by the one or more processors and based on the browsing history, activities performed prior to purchasing; 
determining, by the one or more processors and based on the activities, a plurality of features that are of interest to the user; ([0767] increasing or decreasing that category's priority as described elsewhere. Said existing priority boundary(ies) 2178 and/or exclusion boundary(ies) 2178 is retrieved from one or a plurality of existing priority/ filters databases 2179, displayed for selection 2178, and either used 2177 or not used 2177; then, if selected and used it may be adapted to fit the user's preferences 2178. [0768] varying scales may be used to set priority boundaries such as a seven point scale (e.g., top priority, strongly preferred, somewhat preferred, neutral, etc))
determining, by the one or more processors and based on the activities, a corresponding priority of individual features of the plurality of features; ([Fig., 227C Table 10249 includes ranked issues (features) e.g., simplicity (rank 1), security (rank 2), reliability (rank 3), price (rank 4) (rankings are interpreted as corresponding priorities of features) [1890] rankings such as the most successful goals first)
determining, by the one or more processors executing a machine learning algorithm, a configuration based on the individual features and the corresponding priority; ([0058] customize websites so that they appear to have been defined for a given user's particular needs at a particular time. [0083] the software described herein applies a (possibly complex) algorithm to determine an individual's psychological portrait score by interpreting the individual's navigation through a website hosted by a server.  The scoring mechanism utilizes a derivative of a technique known as "meta-linguistic programming".  In particular, the algorithm weights user actions that can take place on a given website by category, and also by specific lexical analysis.  Predicate and historical analysis is also input into the weighting.  The algorithm is preferably adapted to reset to a generic 
creating, using a machine learning algorithm, a weighted overlay based on the individual features and the corresponding priority of the individual features; ([1404] If the analyzed content 9739 has moderate importance it may be prioritized at a mid-level 9740 in some examples by providing it with typical visibility 97 40, in some examples by providing it presence but only minimum space 9740, in some examples by providing it a physically midlevel position in a layout or list 9740, in some examples by providing it normal volume 9740, etc; [2379] active knowledge machine AKM monitors behavior of electronic devices and delivers instructions in how to succeed regarding a goal or types of promotions that are likely to produce the largest revenues, for example)
overlaying the weighted overlay with a conjoint analysis associated with the device, wherein the conjoint analysis includes a survey-based statistical analysis of how consumers value different features of the device; (
and determining a configuration of the features based at least in part on the weighted overlay and the conjoint analysis.  ([2072] The display may be in the form of statistics, tables, graphs, charts, reports, etc. The media of display may include Web sites, email, broadcast (whether Web-based or over traditional broadcast media).) 
creating, by the one or more processors and based on the configuration, a web page;  ([2072] The display may be in the form of statistics, tables, graphs, charts, reports, etc. The media of display may include Web sites, email, broadcast (whether Web-based or over traditional broadcast media).)
sending, by the one or more processors, a notification that includes a link to the web page to a browser of the user; ([Fig 234, #10111] shopping links to buy those products)
receiving, by the one or more processors, a purchase order to purchase; and ([0759] sources are paid for any e-commerce link(s) used by customers, recipients buying a ticket to access said source, recipient making a payment to access said source.)

But does not explicitly disclose purchasing a device; features of the device; a configuration of the device; a web page describing a specification of the device; purchase the device; instructing, by the one or more processors, a manufacturing facility to build and ship the device to the user; determining, by the one or more processors executing a machine learning algorithm, a configuration based on the individual features and the corresponding priority;
Minnis, on the other hand, teaches determining, by the one or more processors executing a machine learning algorithm, a configuration based on the individual features and the corresponding priority; ([0058] customize websites so that they appear to have been defined for a given user's particular needs at a particular time. [0083] the software described herein applies a 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Abelow teaches determining, by the one or more processors executing a machine learning algorithm, a configuration based on the individual features and the corresponding priority, as taught by Minnis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abelow, to include the teachings of Minnis, in order dynamically reconfigure content based on navigation and behavior (Minnis, [0002]).

Shapiro, on the other hand, teaches purchasing a device; features of the device; a configuration of the device; a web page describing a specification of the device; purchase the device; instructing, by the one or more processors, a manufacturing facility to build and ship the device to the user; configuration of the device. ([0010] a general-purpose computer must be loaded, customized, and configured to achieve the specific purposes of the individual or 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Abelow purchasing a device; features of the device; a configuration of the device; a web page describing a specification of the device; purchase the device; instructing, by the one or more processors, a manufacturing facility to build and ship the device to the user, as taught by Shapiro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 
 

Regarding Claim 3, Abelow, Minnis and Shapiro teach the method of claim 1. 
Minnis teaches performing a comparison of at least a portion of the plurality of features with other features; and including the comparison in the web page.  ([0055] For example, one visitor may prefer to make a spending decision based largely on how others rate a particular product offering, while another visitor may prefer to make a spending decision after reviewing a detailed comparison of product performance specifications.  A website that fails to promptly recognize each of these diverse motivations, and to present appropriate content in an appropriate manner that is suitably prioritized to reflect the user's preferred approach to making a spending decision, may strike one or more of these users as being not particularly relevant to that user's interests.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Abelow, the features as taught by Minnis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Shapiro, on the other hand, teaches features of the device; features of similar devices ([0010] a general-purpose computer must be loaded, customized, and configured to achieve the specific purposes of the individual or organization buying the computer. [0092] a maximally-featured model that, when fully populated with hardware (chips, switches, DVD drives, diskette drives, fog lights, radios, read heads, and/or other parts), would provide that design for maximum feasible functionality.  Lower-cost models were then derived from the top model (which provided holes and wires) by not installing certain buttons or chips that activated functions that were available only in the higher-priced model.  Alternative faceplates or plugs for the holes were often provided for those lower-end models. [0261] a manufacturer who builds computers to place in their inventory will store the finished machines; each loaded with the selected panoplex, and will later customize the devices, as needed, before shipping. [0129] customer-unique customization is also performed, such as inserting (to the proper locations in storage) the end user's name, address, time zone, company and department name, and/or the like.  In some embodiments, the computer is ready to run as soon as it is unloaded from the shipping box.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Abelow features of the device; features of similar devices, as taught by Shapiro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date 

Regarding Claim 4, Abelow, Minnis and Shapiro teach the method of claim 1. 
Shapiro teaches wherein the plurality of features comprise at least two of: a price, ([0081] a price of selected soft assets of the panoplex.) a type of processor,  ([0103] digital, analog, or hybrid device) an amount of random-access memory (RAM), a storage capacity of a drive, ([0078] the customization 900 of a panoplex for storage in a disk of insufficient capacity to store the panoplex)  a display size of a display device, a display resolution of the display device, a touch screen capability of the display device, a battery life of the device, a number of ports, a type of one or more of the ports, a weight of the device, or one or more dimensions of the device ([0263] hardware specifications, including computer case, processor type and speed; amount and configuration of RAM; and disk-drive type, speed, and capacity, for example..)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Abelow wherein the plurality of features comprise at least two of: a price, a type of processor, an amount of random-access memory (RAM), a storage capacity of a drive, a display size of a display device, a display resolution of the display device, a touch screen capability of the display device, a battery life of the device, a number of ports, a type of one or more of the ports, a weight of the device, or one or more dimensions of the device, as taught by Shapiro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the 

Regarding Claim 5, Abelow, Minnis and Shapiro teach the method of claim 1. 
Shapiro teaches receiving, via the web page, one or more modifications to the configuration; ([0227] At block 434, the user 99 selects content to be included in the customized disk drive, e.g., disk 108.) modifying the configuration based at least in part on the one or more modifications; ([0228] the content of disk 106 is copied to end-user disk 108 and customized in accordance with the user's selection received at block 434.) and modifying a price of the device based at least in part on the one or more modifications. ([0306] The total price is updated by applying sets of rules, "i.e. the pricing policies," to all selected content (those items that have been checked as "to purchase" at purchase state 1204).)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Abelow wherein the plurality of features comprise at least two of: a price, a type of processor, an amount of random-access memory (RAM), a storage capacity of a drive, a display size of a display device, a display resolution of the display device, a touch screen capability of the display device, a battery life of the device, a number of ports, a type of one or more of the ports, a weight of the device, or one or more dimensions of the device, as taught by Shapiro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the 

Regarding Claim 6, Abelow, Minnis and Shapiro teach the method of claim 1. 
Minnis teaches wherein the browsing history comprises: a plurality of sites that were visited; how many times an individual site of the plurality of sites was visited; and an average length of time that the individual site was visited.  ([Claim 2] wherein the recorded data relates to behavior selected from the group consisting of (a) items clicked on by a user;  (b) the number of times a user abandons the web site;  (c) the number of return visits a user makes to the website;  (d) the number of online purchases made by a user on the website;  (e) the average time a user spends on the web site;  and (f) the number of pages visited on the web site by a user. [0208] behavioral portraits for users may be derived from web sites which are unrelated to a business..) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Abelow, the features as taught by Minnis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abelow, to include the teachings of Minnis, in order dynamically reconfigure content based on navigation and behavior (Minnis, [0002]).

Regarding Claim 7, Abelow, Minnis and Shapiro teach the method of claim 1. 
Minnis teaches wherein the activities comprise at least one of: navigating to a product site associated with the device; navigating to an additional product site associated with an additional device that is similar to the device; navigating to a first review site that includes a review of the device; navigating to a second review site that includes a second review associated with the additional device; or navigating to a comparison site that includes a comparison of the device to the additional device.  ([Claim 2] wherein the recorded data relates to behavior selected from the group consisting of (a) items clicked on by a user;  (b) the number of times a user abandons the web site;  (c) the number of return visits a user makes to the website;  (d) the number of online purchases made by a user on the website;  (e) the average time a user spends on the web site;  and (f) the number of pages visited on the web site by a user. [0208] behavioral portraits for users may be derived from web sites which are unrelated to a business. [0130] He browses the Dell web site … Dell offers a choice of thirteen products.  After reading the accompanying reviews, he chooses Legacy, [0156] popularity reviews,.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Abelow, the features as taught by Minnis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abelow, to include the teachings of Minnis, in order dynamically reconfigure content based on navigation and behavior (Minnis, [0002]).


Claim 8 recites a computing device comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.

Regarding Claim 10, Abelow, Minnis and Shapiro teach the device of claim 8. 
Minnis teaches performing a comparison of at least a portion of the plurality of features with other features; ([0055] For example, one visitor may prefer to make a spending decision based largely on how others rate a particular product offering, while another visitor may prefer to make a spending decision after reviewing a detailed comparison of product performance specifications.  A website that fails to promptly recognize each of these diverse motivations, and to present appropriate content in an appropriate manner that is suitably prioritized to reflect the user's preferred approach to making a spending decision, may strike one or more of these users as being not particularly relevant to that user's interests.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Abelow, the features as taught by Minnis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abelow, to include the teachings of Minnis, in order dynamically reconfigure content based on navigation and behavior (Minnis, [0002]).

 of the device; features of similar devices ([0010] a general-purpose computer must be loaded, customized, and configured to achieve the specific purposes of the individual or organization buying the computer. [0092] a maximally-featured model that, when fully populated with hardware (chips, switches, DVD drives, diskette drives, fog lights, radios, read heads, and/or other parts), would provide that design for maximum feasible functionality.  Lower-cost models were then derived from the top model (which provided holes and wires) by not installing certain buttons or chips that activated functions that were available only in the higher-priced model.  Alternative faceplates or plugs for the holes were often provided for those lower-end models. [0261] a manufacturer who builds computers to place in their inventory will store the finished machines; each loaded with the selected panoplex, and will later customize the devices, as needed, before shipping. [0129] customer-unique customization is also performed, such as inserting (to the proper locations in storage) the end user's name, address, time zone, company and department name, and/or the like.  In some embodiments, the computer is ready to run as soon as it is unloaded from the shipping box.) Shapiro, on the other hand, teaches wherein the plurality of features comprise at least two of: a price, ([0081] a price of selected soft assets of the panoplex.) a type of processor,  ([0103] digital, analog, or hybrid device) an amount of random-access memory (RAM), a storage capacity of a drive, ([0078] the customization 900 of a panoplex for storage in a disk of insufficient capacity to store the panoplex)  a display size of a display device, a display resolution of the display device, a touch screen capability of the display device, a battery life of the device, a number of ports, a type of one or more of the ports, a weight of the device, or one or more dimensions of the device ([0263] hardware specifications, including computer case, processor type and speed; amount and configuration of RAM; and disk-drive type, speed, and capacity, for example..)
 of the device; features of similar devices wherein the plurality of features comprise at least two of: a price, a type of processor, an amount of random-access memory (RAM), a storage capacity of a drive, a display size of a display device, a display resolution of the display device, a touch screen capability of the display device, a battery life of the device, a number of ports, a type of one or more of the ports, a weight of the device, or one or more dimensions of the device; and including the comparison in the web page, and including the comparison in the web page., as taught by Shapiro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abelow, to include the teachings of Shapiro, in order to provide a flexible manufacturing system for customizing devices (Shapiro, [0123]).

Claim 11 recites a computing device comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.

Regarding Claim 12, Abelow, Minnis and Shapiro teach the device of claim 8. 
Minnis teaches wherein the browsing history comprises: a plurality of sites that were visited; how many times an individual site of the plurality of sites was visited; an average length of time that the individual site of the plurality of sites was visited; a product page associated with the device; an additional product page associated with an additional device that is similar to the device; an online review associated with the device; an additional online review associated with the additional device; or an online comparison of the device with the additional device.  ([Claim 2] wherein the recorded data relates to behavior selected from the group consisting of (a) items clicked on by a user;  (b) the number of times a user abandons the web site;  (c) the number of return visits a user makes to the website;  (d) the number of online purchases made by a user on the website;  (e) the average time a user spends on the web site;  and (f) the number of pages visited on the web site by a user. [0208] behavioral portraits for users may be derived from web sites which are unrelated to a business.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Abelow, the features as taught by Minnis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abelow, to include the teachings of Minnis, in order dynamically reconfigure content based on navigation and behavior (Minnis, [0002]).

Claim 13 recites a computing device comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.
Claim 14 recites a computer readable media comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.

Regarding Claim 16, Abelow, Minnis and Shapiro teach the media of claim 14. 
modifying the configuration of the device based on the features of the device; and modifying a price of the configuration to create a modified price that differs from a target price by less than a predetermined amount. ([0227] At block 434, the user 99 selects content to be included in the customized disk drive, e.g., disk 108. [0228] the content of disk 106 is copied to end-user disk 108 and customized in accordance with the user's selection received at block 434. [0306] The total price is updated by applying sets of rules, "i.e. the pricing policies," to all selected content (those items that have been checked as "to purchase" at purchase state 1204) [0093] individual price and functionality point desired by each the customer. [0130] He browses the Dell web site and sees that they sell TurboTax for $15.  He is happy because it costs twice that at the Intuit web site and the best price he could find on Froogle was five dollars more. [0185] a user could specify a price limit (e.g., "sell me all songs that are available for $0.99 or less each,".)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Abelow wherein the plurality of features comprise at least two of: a price, a type of processor, an amount of random-access memory (RAM), a storage capacity of a drive, a display size of a display device, a display resolution of the display device, a touch screen capability of the display device, a battery life of the device, a number of ports, a type of one or more of the ports, a weight of the device, or one or more dimensions of the device, as taught by Shapiro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abelow, to include the teachings of 
Claim 17 recites a computer readable media comprising substantially similar limitations as claim 10.  The claim is rejected under substantially similar grounds as claim 10.
Claim 18 recites a computer readable media comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.

Regarding Claim 19, Abelow, Minnis and Shapiro teach the media of claim 14. 
Minnis teaches wherein the browsing history comprises: a plurality of sites that were visited; how many times an individual site of the plurality of sites was visited; and an average length of time that the individual site was visited.  ([Claim 2] wherein the recorded data relates to behavior selected from the group consisting of (a) items clicked on by a user;  (b) the number of times a user abandons the web site;  (c) the number of return visits a user makes to the website;  (d) the number of online purchases made by a user on the website;  (e) the average time a user spends on the web site;  and (f) the number of pages visited on the web site by a user. [0208] behavioral portraits for users may be derived from web sites which are unrelated to a business.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Abelow, the features as taught by Minnis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

Claim 20 recites a computer readable media comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.

Response to Arguments
Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that Minnis and Shapiro fails to teach or suggest the overlaying of the weighted overlay with a conjoint analysis associated with the individual features of the device.”
However, neither Minnis nor Shapiro is relied upon to teach these limitations in the claim.  Examiner directs Applicant’s attention to the office action, above.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625